Citation Nr: 1450505	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and E. M.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2014, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.  The issue of entitlement to a TDIU as a result of the service-connected PTSD was raised at that time.  Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an initial rating in excess of 30 percent for PTSD,  entitlement to service connection for bilateral hearing loss, and entitlement to a TIDU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has tinnitus that is likely attributable to noise exposure during military service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran is seeking service connection for tinnitus.  Specifically, he asserts that during his service in Vietnam, he was subjected to explosions and mortar fire.  He testified to a particular incident in which a rocket attack caused him to tumble out of his cot and his ears have been ringing ever since.  He also states that during his discharge examination, he told the physician of the ringing in his ears and was informed that he could be held for further evaluation but the Veteran just wanted to go home.  The Veteran's exposure to acoustic trauma has been established by the record.   

The Veteran is competent to provide a lay diagnosis of his tinnitus as it is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, an October 2009 VA audiology examination report confirms the Veteran's report of constant ringing in the ears which is sufficient to establish a current diagnosis of tinnitus.  Additionally, as discussed above, the Veteran's exposure to noise is conceded in this case. Consequently, service connection in this case hinges on whether there is a link between the Veteran's tinnitus and his active service.

The October 2009 VA examiner concluded that tinnitus was not caused by or the result of military acoustic trauma.  As for a rationale, the examiner explained that the service treatment records were negative for any indications of hearing loss during service and that the tinnitus was due to noise exposure after he left military service.  The examiner did not provide any further elaboration or rationale.   

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Even though the VA examiner provided a negative etiological opinion, the Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles, 16 Vet. App. 370.  While service connection for tinnitus may not be established based on a continuity of symptomatology as it is not a chronic disease specified under 38 C.F.R. § 3.309(a), the Veteran is competent to render a diagnosis of tinnitus.  Moreover, the Veteran's statements regarding the onset of his tinnitus, absent contradictory evidence of record, is sufficient to establish an in-service onset and to establish that he has had ringing in his ears since service and continuing through the present.  The Board finds the lay evidence of record of in-service tinnitus and chronicity of the disability since then is both competent and credible.

For the reasons discussed above, the Board finds that the evidence is at least in equipoise regarding the in-service incurrence of the Veteran's current tinnitus. Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for tinnitus is granted.



REMAND

The remaining claims on appeal warrant further development.

The Veteran seeks an initial disability rating in excess of 30 percent for his PTSD. He testified at the June 2014 hearing that his service-connected PTSD has increased in severity.  His most recent VA compensation examination was conducted in January 2010.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA psychiatric examination.

As for the Veteran's bilateral hearing loss claim, he contends that his hearing loss disability is related to his history of significant military noise exposure.   In October 2010, the Veteran was afforded a VA audiological examination for his claimed hearing loss.  The examination report notes that the Veteran served as a parachute rigger and with an artillery unit.  Post-service, the Veteran reported working in construction but stated that he used hearing protection.  He reported the onset of hearing loss in 1970.  The VA examiner provided a negative nexus opinion regarding the Veteran's hearing loss disability. The VA examiner's rationale was based on the Veteran's separation examination, which did not demonstrate any hearing loss.  Rather, the examiner felt that the Veteran's hearing loss was due to post-service noise exposure but did not provide any further rationale.  

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Based on the foregoing, the Board finds that another medical opinion must be obtained.  Specifically, the examiner should determine whether the Veteran's current bilateral hearing loss is the result of conceded acoustic trauma sustained in service.

Lastly, the Board observes that if the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities, a TDIU may be assigned.  See 38 C.F.R. § 4.16(b); see also Roberson, 251 F.3d at 1384.  As stated in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, the Veteran testified at the Board hearing that his service-connected PTSD disability precludes him from obtaining substantial employability and that he is currently unemployed.  The matter has been raised and the claim for TDIU must be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.   Schedule the Veteran for a VA audiological examination to determine nature and etiology of the Veteran's diagnosed bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.
   
3.  The AOJ should fully develop the matter of the Veteran's entitlement to a TDIU rating.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought on appeal are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


